  8:19-cv-00556-JFB-CRZ Doc # 117 Filed: 10/06/20 Page 1 of 1 - Page ID # 307




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KIMBERLY DAVIS, individually and as
representatives of a class of similarly
situated persons; and VENESSA ROMANO,                            8:19CV556
individually and as representatives of a
class of similarly situated persons;
                                                                  ORDER
                     Plaintiffs,

       vs.

STADION MONEY MANAGEMENT, LLC,
and UNITED OF OMAHA LIFE
INSURANCE COMPANY,

                     Defendants.



       This matter comes before the Court on the parties’ Stipulation for Dismissal (Filing

No. 115) of party United of Omaha Life Insurance Company without prejudice. The Court

being advised in the premises finds that such an Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed against United of Omaha Life Insurance Company without prejudice and

without costs to any party.



       Dated this 6th day of October, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
